Citation Nr: 1645852	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which initially denied the Veteran's claim for nonservice-connected pension benefits on the basis that he did not submit complete income and net worth information.  Thereafter, the Veteran entered a notice of disagreement with such determination in January 2014.  However, in a January 2014 decision that pre-dated the Veteran's notice of disagreement, the RO awarded nonservice-connected pension benefits, but determined that, as the Veteran's household income exceeds the maximum allowable amount for a Veteran with one dependent, VA was unable to pay such benefit.  Thereafter, the PMC issued a statement of the case in April 2014 continuing the denial of nonservice-connected pension benefits on the basis that the Veteran had not provided sufficient income and net worth information and the Veteran perfected his appeal in May 2014.  

The Board remanded the instant matter in February 2016 for the scheduling of a Board hearing pursuant to the Veteran's May 2014 request.  As such, he was scheduled for a hearing before a Veterans Law Judge in May 2016, but he failed to appear.  Neither he nor his representative have requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).  

Additionally, given the forgoing, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional documents were added after the issuance of the April 2014 statement of the case.  However, with the exception of a September 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's countable income has exceeded the maximum annual pension rates (MAPRs) for the entirety of the appeal.


CONCLUSION OF LAW

The Veteran's annual countable income is currently excessive for purposes of receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, VA's duty to notify was satisfied by a December 2012 letter, sent prior to the issuance of the February 2013 decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, as will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has, to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR.  In this regard, the Veteran was asked to complete a VA Form 21-527, Income-Net Worth and Employment Statement (Form 21-527), in December 2012 and in February 2013, and he submitted the form in March 2013.  Additionally, the Veteran has not provided any medical expenses aside from the co-payments noted on the aforementioned form and neither the Veteran nor his representative have asserted that any other medical expenses exist.  Notably, in a January 2014 letter associated with the January 2014 rating decision, the Veteran was advised that any unreimbursed medical expenses could reduce his income below the allowable limit and he was provided a Medical Expense Report that he was instructed could be returned to VA to demonstrate any such expenses; the Veteran did not submit the form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Additionally, as mentioned in the Introduction section above, the Board finds there has been substantial compliance with the February 2016 remand directives in that the Veteran was scheduled for a hearing, which he failed to appear at; no further action in this regard is necessary.  See D'Aries, supra.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Nonservice-Connected Pension Claim - Countable Income

The Veteran contends that he is entitled to nonservice-connected pension because his income, to include his spouse's social security benefits, is used to pay bills and other household expenses.  

Improved nonservice-connected pension is a benefit available to a Veteran if:  the Veteran meets certain service requirements, i.e., served 90 days or more with wartime service, is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

For the purpose of determining initial entitlement to nonservice-connected pension benefits, the monthly rate of pension is computed by reducing the applicable MAPR by the Veteran's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a).  Based on this rule, it can be reasoned that when a veteran files a claim mid-year, as is the case here, the MAPR is divided by 12 and multiplied by the number of months remaining in the year during which the claim for nonservice-connected benefits was filed; the resulting amount is the MAPR for the partial year.

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of a veteran's MAPR, may reduce a veteran's countable income.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include:  welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income received from the Social Security Administration  (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.

As previously noted, the MAPR is set by Congress.  That rate, which may change yearly, is published in the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.

The Veteran submitted a claim for nonservice-connected pension in September 2012 by calling the PMC.  Notably, the Veteran is married and is considered to have one dependent for VA purposes.  

For the entire year of 2012, the Veteran would be eligible for improved pension if his countable income (with one dependent) was less than $16,324.00; five percent of this amount is listed as $816.00.  As the Veteran filed his claim in September, he would be eligible for improved pension if his countable income from September to December (with one dependent) was less than $5,440.00 (($16,324.00/12*) x 4 months).  Five percent of $5,440.00 is $272.00.
Effective December 2013, the MAPR of improved pension for a Veteran with one dependent was raised to $16,569; five percent of this amount is listed as $828.00.  Effective December 2014, the MAPR of improved pension for a Veteran with one dependent was raised to $16,851; five percent of this amount is listed as $842.00.  See 38 C.F.R. § 3.23(a)(1); M21-1, V.iii.2.E; http://www.benefits.va.gov/pension
/current_rates_Veteran_pen.asp). 

In this case, the PMC granted the Veteran's claim for nonservice-connected pension in January 2014, but in the associated notification letter, advised him that his income exceeded the limit allowable for entitlement to a nonservice-connected pension.  In this regard, in his March 2013 Form 21-527, the Veteran reported that the only income he and his spouse received in the previous 12 months was his VA disability benefits.  However, in January 2014, VA contacted the SSA to verify the Veteran's spouse's social security number and learned that she initially received monthly SSA benefits of $2,201.00 beginning in October 2012.  At the time of the call, she was receiving $2,272.00 in monthly Social Security income.  

Thus, during the period on appeal in 2012, the combined countable income was $6,603.00 ($2,201.00 x 3 months).  Said amount exceeds the $5,440.00 adjusted MAPR for 2012.  Additionally, the combined countable income during the remainder of the appeal was at least $26,412.00 a year ($2,201.00 x 12 months) and at most $27,264.00 ($2,272.00 x 12 months), which does not take into consideration the fact that the Veteran was awarded Social Security retirement benefits as of July 2014 in the amount of $1,671.00, which increased to 1,699.00 in December 2014.  Said amounts exceed the 2013 and 2014 maximum annual disability pension limits of $16,569.00 and $16,851.00, respectively, for a Veteran with one dependent.  Consequently, the Board finds that the Veteran's annual income, solely from his spouse's SSA benefits, has clearly exceeded the income limit established by the MAPR for the annualization periods of 2012, 2013, 2014, 2015, and 2016.  Moreover, the Veteran has not provided any medical expenses.  Thus, the Veteran's countable income cannot be adjusted.

Nevertheless, the Board acknowledges the Veteran's report in the March 2013 Form 21-527 that he paid a one-time $30.00 co-payment to Dr. B.L. in December 2012 and that he pays $30.00 co-payments monthly to both Dr. J.I. and Dr. T.B.  As such, assuming co-payments qualify as unreimbursed medical expenses, there is an indication that the Veteran paid $270.00 in unreimbursed medical expenses in 2012 ($30.00 + ($30.00 x 4 months) + ($30.00 x 4 months).  That amount is less than five percent of the adjusted MAPR for 2012 ($272.00) and is therefore still considered countable income under 38 C.F.R. § 3.272.  Additionally, assuming the Veteran paid $60.00 a month in co-payments in 2013, 2014, 2015, and 2016 totalling $720.00 a year, that amount is also less than five percent of the MAPR for 2013 ($828.00) and 2014/2015 ($842.00).  Therefore, his co-payments are still considered countable income under 38 C.F.R. § 3.272.

Accordingly, the Veteran is ineligible for payment of nonservice-connected pension due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension. 

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied.  However, the Veteran is advised that, should his income decrease or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for payment of nonservice-connected pension benefits.


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


